            Case 19-12378-KBO        Doc 1347       Filed 03/11/21   Page 1 of 1




                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE

                                                )
 In re:                                         )     Chapter 11
                                                )
 DURA AUTOMOTIVE SYSTEMS, LLC,                  )     Case No. 19-12378 (KBO)
 et al.,                                        )
                                                )
                       Debtors.                 )     Jointly Administered
                                                )

                              NOTICE OF WITHDRAWAL
                              OF MOTION (DKT. NO. 1346)


        Kindly withdraw the Motion for Admission Pro Hac Vice [D.I. 1346] without prejudice
due to typographical error.




Dated: 11 March 2021                      /s/ John D. McLaughlin, Jr.

                                          John D. McLaughlin, Jr. (No. 4123)
                                          Ferry Joseph, P.A.
                                          824 North Market Street, Suite 1000
                                          Wilmington, Delaware 19801
                                          Tel: (302) 575-1555, ext. 107
                                          Mobile: (484)-437-2676
                                          Fax: (302) 565-1714
                                          jmclaughlin@ferryjoseph.com

                                          Co-Counsel to
                                          Hain Capital Investors Master Fund, Ltd.
